DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, and 12 of U.S. Patent No. US 11,412,208 B2 (“Pat 208”) in view of Sugio et al. (US 2021/0105494 A1).
Consider application claim 13, claim 1 of Pat 208 discloses a three-dimensional data encoding method of encoding a plurality of three-dimensional points, the method comprising: selecting one prediction mode from two or more prediction modes, the two or more prediction modes each being for selecting a three-dimensional point which is to be referenced when a predicted value of an attribute information item of a first three-dimensional point is calculated; and binarizing the selected one prediction mode, based on a total number of the two or more prediction modes, wherein the total number of the two or more prediction modes is determined in response to a number of one or more second three-dimensional points provided in vicinity of the first three-dimensional point, and the one or more second three-dimensional points include the three-dimensional point, and the one or more second three-dimensional points are available to be referenced when the predicted value is calculated.
However, claims of Pat 208 do not explicitly disclose the attribute information item includes color information.
Sugio teaches the attribute information item includes color information ([0184], [0535], [0554], [0577]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including color information in the attribute information item because such incorporation would reduce code amount.  [0011].
Consider application claim 14, claim 6 of Pat 208 discloses a three-dimensional data decoding method of decoding a plurality of encoded three-dimensional points, the method comprising: obtaining one prediction mode from two or more prediction modes, the two or more prediction modes each being for selecting a three-dimensional point which is to be referenced when a predicted value of an attribute information item of a first three-dimensional point is calculated, wherein the obtained one prediction mode is binarized, based on a total number of the two or more prediction modes, the total number of the two or more prediction modes is determined in response to a number of one or more second three-dimensional points provided in vicinity of the first three-dimensional point, and the one or more second three-dimensional points include the three-dimensional point, and the one or more second three-dimensional points are available to be referenced when the predicted value is calculated.
However, claims of Pat 208 do not explicitly disclose the attribute information item includes color information.
Sugio teaches the attribute information item includes color information ([0184], [0535], [0554], [0577]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including color information in the attribute information item because such incorporation would reduce code amount.  [0011].
Consider application claim 15, claim 11 of Pat 208 discloses a three-dimensional data encoding device that encodes a plurality of three-dimensional points, the device comprising: a processor; and a memory, wherein by using the memory, the processor performs: selecting one prediction mode from two or more prediction modes, the two or more prediction modes each being for selecting a three-dimensional point which is to be referenced when a predicted value of an attribute information item of a first three-dimensional point is calculated; and binarizing the selected one prediction mode, based on a total number of the two or more prediction modes, the total number of the two or more prediction modes is determined in response to a number of one or more second three-dimensional points provided in vicinity of the first three-dimensional point, and the one or more second three-dimensional points include the three-dimensional point, and the one or more second three-dimensional points are available to be referenced when the predicted value is calculated.
However, claims of Pat 208 do not explicitly disclose the attribute information item includes color information.
Sugio teaches the attribute information item includes color information ([0184], [0535], [0554], [0577]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including color information in the attribute information item because such incorporation would reduce code amount.  [0011].
Consider application claim 16, claim 12 of Pat 208 discloses a three-dimensional data decoding device that decodes a plurality of encoded three-dimensional points, the device comprising: a processor; and a memory, wherein by using the memory, the processor performs: obtaining one prediction mode from two or more prediction modes, the two or more prediction modes each being for selecting a three-dimensional point which is to be referenced when a predicted value of an attribute information item of a first three-dimensional point is calculated, the obtained one prediction mode is binarized, based on a total number of the two or more prediction modes, the total number of the two or more prediction modes is determined in response to a number of one or more second three-dimensional points provided in vicinity of the first three-dimensional point, and the one or more second three-dimensional points include the three-dimensional point, and the one or more second three-dimensional points are available to be referenced when the predicted value is calculated.
However, claims of Pat 208 do not explicitly disclose the attribute information item includes color information.
Sugio teaches the attribute information item includes color information ([0184], [0535], [0554], [0577]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including color information in the attribute information item because such incorporation would reduce code amount.  [0011].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486